      Case 2:20-cv-00021-TOR      ECF No. 24    filed 10/08/20   PageID.150 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    CHARLES L. MANN, an individual,
                                                    NO: 2:20-CV-0021-TOR
 8                              Plaintiff,
                                                    ORDER OF DISMISSAL
 9          v.

10    LARRY H. MILLER
      CORPORATION-SPOKANE dba
11    LARRY H. MILLER DOWNTOWN
      TOYOTA SPOKANE, a Utah
12    Corporation, and its surety, WESTERN
      SURETY COMPANY, a South Dakota
13    Corporation,

14                              Defendants.

15

16         BEFORE THE COURT is the parties’ Stipulated Motion of Dismissal with

17   Prejudice (ECF No. 23). The stipulation is filed pursuant to Federal Rule of Civil

18   Procedure 41(a)(1)(A)(ii) and provides for the dismissal of the Complaint in this

19   action and all claims therein, including all of the claims that were or could have

20   been asserted, with prejudice and without costs or attorney fees to any party.



     ORDER OF DISMISSAL ~ 1
      Case 2:20-cv-00021-TOR      ECF No. 24    filed 10/08/20   PageID.151 Page 2 of 2




 1         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 2   a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, the Complaint

 5         in this action and all claims therein, including all of the claims that were or

 6         could have been asserted, is DISMISSED with prejudice and without costs

 7         or attorney fees to any party.

 8      2. All deadlines, hearings and trial are VACATED.

 9         The District Court Executive is directed to enter this Order and Judgment

10   accordingly, furnish copies to counsel, and CLOSE the file.

11         DATED October 8, 2020.

12

13                                  THOMAS O. RICE
                                 United States District Judge
14

15

16

17

18

19

20



     ORDER OF DISMISSAL ~ 2
